Citation Nr: 0735395	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-32 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 30 percent 
for asthma.  

3.  Entitlement to an initial (compensable) rating for 
residuals of fracture of the 5th proximal metatarsal, right 
hand.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to July 
1971.  Inclusive dates of service in Vietnam were August 10, 
1970, through August 11, 1970, September 8, 1970, through 
September 9, 1970, September 13, 1970, through September 14, 
1970, and November 5, 1970, through November 6, 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

After certification of the case to the Board additional 
evidence was submitted.  This was submitted with a waiver of 
RO review.  As such, the evidence is added to the record and 
will be for review in entering the decision herein.

The issue of entitlement to an initial rating in excess of 30 
percent for asthma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have PTSD attributable to military 
service.  

2.  The veteran's right fifth finger does not exhibit 
extremely unfavorable ankylosis.  


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103a, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 4.125(a) (2007).  

2.  The criteria for an initial (compensable) evaluation for 
residuals of a fracture of the right 5th finger, right hand, 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Codes (DCs) 5227, 5230 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, numerous 
letters (April 2003, July 2003, October 2003, and February 
2005) were sent to the veteran from the RO specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and/or an 
increased rating for the service-connected disorders at 
issue, of the division of responsibility between the veteran 
and the VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA orthopedic, psychiatric, and respiratory 
examinations, and statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection and/or an increased rating for the claimed 
disability is being denied and neither a rating nor an 
effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

I.  Service Connection for PTSD

The veteran served on active duty from October 1969 to July 
1971.  Inclusive dates of service in Vietnam were August 10, 
1970, through August 11, 1970, September 8, 1970, through 
September 9, 1970, September 13, 1970, through September 14, 
1970, and November 5, 1970, through November 6, 1970.  Based 
on his service, he was awarded the National Defense Service 
Medal and the Vietnam Service Medal.  His DD-214 reflects 
that he served with the 3rd Marine Division

In statements of record submitted into the record in 2003, 
2004, and 2005, the veteran described various stressors of 
service which resulted in his PTSD.  For example, he reported 
that in 1969, while stationed around Quang Tri, Vietnam, he 
was involved in a fire fight while on patrol.  He 
specifically remembered the look on the face of a Vietnamese 
soldier as he approached his position.  He said that he 
witnessed the shooting of two men at Dhang.  He recalled that 
in 1970, he was stationed in Okinawa and that his hand was 
broken and in a cast.  During this time, his unit received 
orders to go to Vietnam, and he still had on his cast and was 
expected to be able to shoot his rifle.  He was on a ship off 
the coast of Vietnam, and boarded a smaller ship to a beach 
landing.  He recalled that some fellow soldiers were praying 
as they were all extremely scared.  He said that at the time, 
he was thinking about his father beating his mother, his 
sisters, and himself.  Ultimately, they were called back to 
the ship and did not land.  On another occasion in 1970, he 
was again sent to Vietnam.  At that time, he said that he 
gave up on life as his mother was sick, and he felt that his 
father had something to do with it.  In one statement, he 
reported that the violence he saw at the beginning of his 
training caused him great terror.  He said that a "troop" 
died during training, but he was told not to talk about it.  

Review of the service medical records is negative for 
psychiatric complaints or disability.  Post service private 
records show treatment for drug and alcohol abuse in 1985.  
VA treatment records reflect treatment for heroin abuse in 
October 1998.  Schizotypal personality disorder was noted in 
December 1998.  VA records dated in 2004 reflect diagnoses of 
PTSD based on the veteran's report of shooting another during 
service and witnessing the shooting of two men at Dhang.  
Also diagnosed were depressive disorder secondary to his 
medical condition and opioid, heroin, and methadone 
dependence (in remission).  

Additional VA treatment records dated through 2007 are of 
record and show continued treatment for opioid, heroin, and 
methadone dependence, in remission, depressive disorder, due 
to medical condition, and PTSD.  In 2006, he continued to 
have some nightmares and sleep disturbance.  His appetite was 
not good.  He had recurrent intrusive thoughts.  He thought 
his mood was better, and he spent time at church and taking 
walks.  

Two lay statements (dated in 2003) are of record as provided 
by a friend of the veteran.  She indicated that she had known 
the veteran for a year of two, and attested to the fact that 
he had psychiatric symptoms, to include distrust of others 
and social isolation.  He always talked about his time in 
Vietnam and repeated himself over and over again.  

Associated with the claims file are the Official Unit Records 
from Headquarters, 3rd Marine Division, Battalion Landing 
Team, for the period of September 1970 through November 1970.  
These records do not show any casualties due to any cause, 
accidental or otherwise.  These records also do not show that 
the unit engaged the enemy in combat or that they were ashore 
in Vietnam.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007);  38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2007); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's DD-214 has verified that his active duty 
included service in Vietnam for two day periods in August, 
September (twice), and November 1970.  This document does not 
reflect any awards or decorations typically associated with 
combat and the evidence of record does not indicate that the 
veteran was engaged in combat.

In this case, there is no verification or documentation 
showing that the veteran engaged in combat with the enemy.  
Therefore, the veteran's bare assertions of service stressors 
are not sufficient to establish that they occurred.  
Accordingly, the claimed stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998).  
The Board notes that whether a veteran has submitted 
sufficient corroborative evidence of claimed in-service 
stressors is a factual determination.  Pentecost, supra.

As regards his claimed in-service stressful experiences (as 
summarized earlier), the veteran has described incidents that 
are essentially unverifiable.  Without specifics such as 
names and dates, an attempt at verification would be futile 
and, as previously, explained, VA has no duty to act when 
such action would serve no useful purpose. 38 U.S.C.A. § 
5103A(a)(2).  Moreover, the veteran's service records show 
that he was not in Vietnam in 1969, and as far service in 
1970, the military service records of the 3rd Marine 
Division, Battalion Landing Team, for the period of September 
1970 through November 1970 do not show any casualties due to 
any cause, accidental or otherwise.  These record also do not 
show that the unit engaged the enemy in combat or that they 
were ashore in Vietnam.  

Unlike the situation in Pentecost where there existed 
specific dates when attacks occurred, VA cannot attempt to 
verify any of these incidents without any details regarding 
the time or place.

Accordingly, while the veteran has been diagnosed with PTSD 
by a VA examiner, such diagnosis is based on accounts of 
unverified stressors reported by the veteran.  See Moreau, 9 
Vet. App. at 396 (credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence).  The fact remains 
that, in this case, there is no verified or verifiable 
stressor to support the claim.

The Board points out that the veteran was asked on numerous 
occasions to provide more specific information (e.g., names, 
dates and locations), but he did not provide such information 
to enable the RO to corroborate his alleged stressors.  See 
Pentecost, supra.  It should be noted that asking him to 
provide this level of detail and information does not present 
an impossible or onerous task.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), affirmed on reconsideration, 1 Vet. App. 406 
(1991) .

As there is no credible evidence that any claimed stressor 
occurred-an essential criterion for establishing service 
connection for PTSD-the Board must conclude that the criteria 
for service connection for PTSD are not met, and that the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

II.  An Increased (Compensable) Rating for Residuals of 
Fracture of the Fifth Proximal Metatarsal, Right Hand

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities. 38 C.F.R. 
Part 4.  An evaluation of the level of disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10.  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

The veteran's right small finger disability is rated under DC 
5230.  That code provides that any limitation of motion of 
the ring or little finger warrants a maximum noncompensable 
rating (major or minor hand).  The criteria also provide for 
a noncompensable evaluation for ankylosis of the little 
finger, whether it is favorable or unfavorable.  38 C.F.R. § 
4.71a, DC 5227.  Again, a noncompensable rating is the only 
schedular rating available for this disorder.  The rating 
schedule indicates that VA can also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Id.  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

When examined by VA in November 2003, the veteran reported 
right hand pain, particularly when picking up an object, and 
exam showed a slight bony defect at the unction of the distal 
and middle one-third of the fifth metacarpal where slight 
tenderness on pressure was present.  Grip strength was 20 
percent less on the right (the veteran's major hand), but 
there was no abnormality of wrist motion or pain, no digital 
abnormalities, joint abnormalities, or other evidence of pain 
on motion.  X-ray was negative.  

On VA examination in October 2006, the veteran reported hand 
pain that rapidly improved with exercising of the hand.  
Examination showed no anatomical or functional defect of the 
right hand or fingers.  The veteran was able to touch the 
tips of all right fingers to the right thumb without 
difficulty.  Grasping strength and dexterity were normal 
without pain.  There was no tenderness to pressure over the 
right 5th metacarpal bone or the right 5th finger.  There was 
no weakness, fatigue, lack of endurance, redness, swelling or 
tenderness noted in the right 5th finger.  X-rays of the 
right hand and fingers were normal.  The diagnosis was status 
post fracture, right 5th metacarpal with minimal residual.  

In this case, a compensable rating is not warranted.  The 
rating criteria only provide a noncompensable evaluation for 
any limitation of motion of the little finger, no matter how 
severe.  Moreover, no such limitation is currently 
demonstrated.  Additionally, there is certainly no basis for 
finding the severity of the veteran's right little finger 
disability is equivalent to extremely unfavorable ankylosis 
or amputation.  The Board further notes that the veteran's 
right 5th finger disability does not result in limitation of 
motion of other digits or interference with the overall 
function of the hand.  As noted above, in October 2006, all 
right hand fingers had normal range of motion.  Accordingly, 
a compensable evaluation is not warranted under the 
applicable criteria.

The Board has considered whether an increased disability 
rating is warranted for the veteran's right small finger 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the 
Court's holding in DeLuca.  However, in Johnston v. Brown, 10 
Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  In this case, the veteran is 
receiving a noncompensable evaluation for his little finger 
disorder under DC 5230.  This is the maximum rating 
allowable.  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.

The Board finds that at no time since the effective date of 
service connection, March 31, 2003, has the veteran's right 
little finger disability met or nearly approximated the 
criteria for a compensable disability rating.  Accordingly, 
the Board concludes that staged ratings are not for 
application in this case.  See Fenderson, supra.

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  


ORDER

Service connection for PTSD is denied.  

An initial (compensable) rating for residuals of fracture of 
the 5th proximal metatarsal, right hand, is denied.  


REMAND

With respect to the veteran's claim for a higher rating for 
asthma, the Board notes that the veteran is currently rated 
30 percent disabled under 38 C.F.R. § 4.97, DC 6602, for 
asthma.  In this regard, the RO has determined that findings 
from pulmonary function tests (PFTs) have not warranted a 
rating higher than 30 percent.  (The Board notes that during 
the course of the veteran's appeal, VA amended the schedule 
of ratings-respiratory system-at 38 C.F.R. § 4.97.  The 
amendment became effective October 6, 2006, but applies only 
to claims received on or after the October 2006 effective 
date.  71 Fed. Reg. 52,457-52,460 (Sept. 6, 2006).)  The 
veteran filed for an increased rating prior to that date.  

Specifically, DC 6602 provides for a 30 percent evaluation 
for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 
to 70 percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  The 
code provides a 60 percent evaluation for FEV-1 of 40 to 55 
percent predicted, or FEV- 1/FVC of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  If 
FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 
40 percent, or; there is more than one attack per week with 
episodes of respiratory failure, or required daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications, then the disorder warrants an 
evaluation of 100 percent.  38 C.F.R. § 4.97, DC 6602.

Pulmonary function testing (PFT) at VA in November 2003 
showed post-bronchodilator results FEV1 of 66 percent and 
FEV-1/FVC of 67 percent "best."  At a private facility in 
June 2004, post-bronchodilator results of FEV-1 of 62 percent 
of predicted and FEV-1/FVC of 66 percent were noted.  
Subsequently dated VA records in through 2006 show that the 
veteran continued to be seen for his asthma complaint and 
used an inhaler.  Upon VA PFT in October 2006, the veteran 
reported a clear, productive cough that occurred about 3 to 4 
times per day.  On occasion, he had blood-streaked sputum.  
He had wheezes almost every day with bad attacks about twice 
a week.  He reported that he used an Albuterol inhaler five 
times a day and a Monetasone Fluroate inhaler every night.  
Exam of the lungs showed that the chest and lungs were normal 
to inspection, auscultation, percussion.  There were no 
rales, rhonchi, or wheezes heard.  There was no evidence of 
cor pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  Chest X-ray was normal.  PFT showed FEV-1 of 
47 percent, and the ration of the FEV1/FVC of 72 percent.  
The examiner stated that the FEV1/FVC best represented the 
veteran's breathing ability, and that there was no 
restrictive disease.  

VA records from 2007 show that the veteran continued to use 
an inhaler. Flunisolide (250 mcg 100D oral) was noted.  He 
was to inhale 2 puffs by mouth twice per day.  

It is noted that the veteran may be entitled to an increased 
disability rating if he has required at least three courses 
per year of systemic corticosteroids for his asthma.  A 
review of the medical evidence shows that his medications in 
the recent past consisted primarily of Albuterol which is not 
a systemic corticosteroid.  Records from 2007 show that the 
veteran's inhaler now contains Flunisolide which is an 
inhalation corticosteroids.  

As the veteran recently started using an inhalation 
corticosteroid, and as an increased rating may be granted 
when there are monthly visits to a physician for required 
care of exacerbations, or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids, a contemporaneous exam is necessary.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, supra, and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.  

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his asthma, on appeal.  Any records that 
are not currently included in the clams 
file should be obtained and added to the 
file.  With any necessary authorization 
from the veteran, the AMC should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  The examiner should arrange for PFT 
studies to be accomplished, with FEV-1 
and FEV-1/FVC results required by the 
rating schedule (38 C.F.R. § 4.97, DC 
6602).  The examiner should comment on 
the veteran's effort.  If any of these 
particular test results cannot be 
obtain, the examiner must provide an 
explanation.

The examiner must also report on 
whether the veteran requires 
inhalational or oral bronchodilator 
therapy, or inhalational anti-
inflammatory medication, and if so, 
whether the use of such therapy is 
intermittent or daily.  Furthermore, 
the examiner must indicate whether the 
veteran requires at least monthly 
visits to a physician for required care 
of asthmatic exacerbations, or; 
intermittent (at least three per year) 
courses of systemic (oral or 
parenteral) corticosteroids, or; the 
veteran suffers more than one asthmatic 
attack per week with episodes of 
respiratory failure; or requires daily 
use of systemic (oral or parenteral) 
high dose corticosteroids or 
immunosuppressive medications.  The 
examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  The claims file should be 
made available to the examiner for 
review in association with this 
additional testing, and it should be 
reviewed prior to entry of any opinion.

4.  Following any additional 
evidentiary development undertaken in 
response to any submission or request 
for assistance made by the veteran, the 
RO should re- adjudicate the claim on 
appeal in light of all pertinent 
evidence and legal authority.  

5.  If any benefit sought on appeal is 
not granted, the veteran should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond.  The veteran's 
representative should be given 
opportunity to prepare a VA Form 646, 
or written argument in lieu thereof, 
before the record is returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


